Citation Nr: 0830120	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to service-
connected diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision that, in 
pertinent part, denied service connection for peripheral 
neuropathy of the lower extremities.  The veteran timely 
appealed.  This is the only issue that has been perfected on 
appeal.  

In June 2008, the veteran testified during a hearing before 
the undersigned at the RO.  Following the hearing, the 
veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

Peripheral Neuropathy of the Lower Extremities 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

Between 1993 and 1996, the veteran underwent several surgical 
procedures on his feet, ankles, and toes.  One clinical note, 
dated in February 1994, reveals that the veteran's left foot 
surgery went well, and that there may be some residual 
neuritis.  Operation reports in May and June 1994 reveal 
findings of small joint peripheral polyneuropathy, which 
caused increased pain, and a polyarthropathy involving the 
veteran's hands and feet.  In May 1996, the veteran underwent 
additional small joint debridements of his left ankle and 
foot.  A total body bone imaging study in 1997 reveals 
diffuse increased bony labeling about the osseous structures 
and joints of the mid-feet.
  
Records also reflect that the veteran initially was diagnosed 
with diabetes mellitus Type II in or about 1999, and he is 
service-connected for this disability.  In October 2004, a VA 
examiner noted that the changes in the peripheral nerves were 
not consistent with those found in diabetes mellitus.   
Examination revealed some scattered changes consistent with 
the multiple surgeries, and the examiner opined that the 
veteran likely did not have diabetic neuropathy.

The Board also notes that VA treatment records, dated in 
November 2005, list peripheral neuropathy and note a loss of 
10-gram sensation in the veteran's toes. 

The veteran underwent another VA examination in October 2006 
by the same VA examiner.  The examiner indicated that the 
"onset of autonomic dysregulation" occurred often about the 
same time as "ocular and renal changes and peripheral 
neuropathy" are found as "part of the diabetic disease 
process."  The examiner opined that it was as likely as not 
that the veteran's gastroparesis had resulted from the 
veteran's diabetes mellitus Type II.  The examiner did not 
opine as to whether the veteran currently had peripheral 
neuropathy of the lower extremities resulting from his 
diabetes mellitus Type II.

In July 2008, the veteran's treating physician, a Board-
certified endocrinologist, noted that the veteran had 
peripheral neuropathy that he believed was related to the 
history of diabetes and he knew of no other condition that 
could "cause this scenario."  The endocrinologist did not 
indicate whether the peripheral neuropathy involved the 
veteran's lower extremities.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for acute and subacute peripheral 
neuropathy (defined as transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset).  
38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including chronic peripheral nervous disorders.  It was 
specifically indicated that the National Academy of Sciences, 
after reviewing pertinent studies, did not feel that the 
evidence warranted altering its prior determination that 
there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and the 
subsequent development of chronic peripheral nervous 
disorders.  See Notice, 72 Fed. Reg. 32395-32407 (2007).

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of peripheral neuropathy of 
the lower extremities.  If peripheral 
neuropathy of the lower extremities is 
diagnosed, the examiner should determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service exposure to 
herbicide or other disease or injury 
suffered by the veteran.  The 
evidentiary basis for the response 
should include pertinent reference 
to the published conclusions of the 
National Academy of Sciences' 
Institute of Medicine ; or

(b)  whether it is at least as 
likely as not that the veteran's 
service-connected diabetes mellitus 
Type II caused or increased the 
veteran's peripheral neuropathy of 
the lower extremities.  If it 
increased pathology, the measurable 
degree of disability due to the 
diabetes mellitus should be 
specified.  The examiner should 
reconcile any opinion with the 1993-
1996 treatment records; the 2004 VA 
examination report and the July 2008 
private medical report referenced 
herein.  

The examiner should provide a rationale 
for opinions offered.

The veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
veteran, and the examination report 
should note review of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

